Citation Nr: 0626342	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-15 581	)	DATE
	)
	)

On certification from the 
Department of Veterans Affairs Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Whether a June 23, 2000 rating decision, in which the RO 
assigned the veteran's bilateral tinnitus a single 10 percent 
evaluation, should be revised or reversed on the basis of 
clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1992 to December 
1999.  

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an April 2003 rating decision, in 
which the Department of Veterans Affairs RO in Anchorage, 
Alaska determined that there was no clear and unmistakable 
error in a June 23, 2000 rating decision assigning the 
veteran's bilateral tinnitus a single 10 percent evaluation.  


FINDINGS OF FACT

1.  The correct facts, as they were known at that time, were 
before the RO on June 23, 2000 and, on that date, the RO 
correctly applied the statutory and regulatory provisions 
then in effect. 

2.  The veteran's service-connected tinnitus is assigned the 
maximum schedular evaluation of 10 percent.


CONCLUSIONS OF LAW

1.  The June 23, 2000 rating decision, in which the RO 
assigned the veteran's bilateral tinnitus a single 10 percent 
evaluation, is not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(a) (2005). 

2.  There is no legal basis for assigning separate 10 percent 
evaluations for tinnitus in each ear.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the notification and assistance provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  According 
to the Court, however, the VCAA is inapplicable to claims of 
CUE in prior RO decisions. See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (holding that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable to CUE motions filed with respect to prior 
Board decisions); Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (expanding the holding in Livesay to include claims of 
CUE in prior RO decisions).



II. Analysis of Claim

In a June 23, 2000 rating decision, the RO assigned the 
veteran's tinnitus a single 10 percent evaluation.  In a 
letter dated July 2000, the RO notified the veteran of the 
rating decision and of his appellate rights with regard to 
the decision.  The veteran did not, however, appeal it to the 
Board.  The June 23, 2000 rating decision is thus final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  The veteran now claims that the June 23, 
2000 rating decision should be revised or reversed on the 
basis that it is clearly and unmistakably erroneous.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).  As the RO's June 23, 2000 rating decision 
is final, it is subject to collateral attack under the theory 
of CUE.  For the reasons that follow, however, the Board 
concludes that this decision is not clearly and unmistakably 
erroneous.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

In this case, the veteran does not contend that the correct 
facts, as they were known at that time, were not before the 
RO on June 23, 2000.  Rather, he contends that the RO did not 
properly interpret the law then in effect when it assigned 
the veteran's tinnitus a single 10 percent evaluation.  He 
asserts that, at that time, he perceived ringing in both of 
his ears and, as such, the RO should have assigned him 
separate 10 percent evaluations for tinnitus in each ear.

At that time, the law provided that disability evaluations 
were to be determined by evaluating the extent to which a 
veteran's service-connected disability adversely affected his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  Tinnitus was 
evaluated in the rating schedule under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, and if recurrent, was to be assigned a 
maximum 10 percent evaluation.  

Diagnostic Code 6260 was revised, effective June 23, 2003, to 
clarify the existing VA practice of assigning a single 10 
percent evaluation for tinnitus regardless of whether sound 
was perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent evaluation 
could be assigned tinnitus.  In Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006), however, the United States Court of 
Appeals for the Federal Circuit reversed the Court's decision 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent evaluation 
for tinnitus.  

Although the Federal Circuit rendered the Smith decision 
subsequent to the June 23, 2000 rating decision at issue in 
this case, the holding therein explains the state of the law 
and how it was to be applied at the time of the June 23, 2000 
rating decision.  Based on that holding, the Board finds 
that, in such decision, the RO correctly applied the 
statutory and regulatory provisions then in effect.  

In sum, the correct facts, as they were known at that time, 
were before the RO on June 23, 2000 and, on that date, the RO 
correctly applied the statutory and regulatory provisions 
then in effect.  The June 23, 2000 rating decision, in which 
the RO assigned the veteran's bilateral tinnitus a single 10 
percent evaluation, is thus not clearly and unmistakably 
erroneous.  Such an evaluation was then and is still the 
maximum schedular evaluation available under the rating 
schedule for tinnitus.  


ORDER

CUE not having been shown, the claim for revision or reversal 
of a June 23, 2000 rating decision, in which the RO assigned 
the veteran's bilateral tinnitus a single 10 percent 
evaluation, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


